McCurdy, J.
For the purpose of insuring justice without 'circuity of action the right of set-off is very largely extended by the act of 1.852. This right as modified by the statute of the next year is very properly denied in such actions “ as are brought for damages for the taking of property which is by law exempt from being taken on execution.” The present action is brought for taking articles of this description. It comes then exactly within the terms of the law.
The petitioner alleges that the restriction applies only to cases where the taking has been by virtue of a process, and that in this instance he seized the goods without even the forms of law. No such distinction was made by the legislature, and it can hardly be expected that a court of equity will extend the statute by construction for the sake of sustaining so unjustifiable a transaction.
The petitioner further insists that the restriction is meant to embrace only those cases where all the property for which the suit is brought is of the kind exempted; and that in this case a part only is of this description. The act of the wrong doer in seizing the goods, taking indiscriminately those which were exempted and those which were not, was an entire trespass, and he has no right to require the injured party to divide it into parts and bring separate suits to enable the trespasser to make an off-set against one.
It follows that unless a sheer evasion is to be allowed of a *237provision for the indigent and unfortunate which the law has carefully made and the courts have willingly favored, the set-off in this case must be refused.
We advise that the petition be dismissed.
In this opinion the other judges concurred.